Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 19, 2021

                                      No. 04-21-00135-CV

                    Herbert Lawrence POLINARD, Jr. and Irene C. Polinard,
                                        Appellants

                                                 v.

                                      James Paul TISDEL,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-04746
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER

        The clerk’s record in this appeal is past due. The clerk has filed a notification of late
record stating the record has not been filed because appellant has not paid for the record and is
not entitled to appeal without payment of the clerk’s fee for preparation of the record.

       We order Herbert L. Polinard Jr. to provide written proof to this court by May 24,
2021, that either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have
been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without
prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a); TEX. R. CIV. P. 145.

       If appellant fails to file such proof within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court